DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuillery et al. (U.S. Application Publication No. 2009/0049650) in view of Yokoyama (U.S. Application Publication No. 2002/0185012).
Cuillery discloses a stackable cookware (Fig. 1) comprising: a vessel (103) having a closed bottom surface, an open top, and a sidewall, said sidewall extending upwardly from a bottom surface of the said vessel to the vessel rim (par. 64); a stackable handle (119), wherein the said handle has an upward projection (129) at the 
Cuillery fails to teach a pair of handles placed diagonally opposite to each other, and wherein the insert is metallic.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the insert out of metal, so that the cookware could withstand high heat and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Yokoyama teaches that it is known in the art to manufacture cookware with a pair of diagonally opposed handles (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cookware with a pair of handles, in order to provide more options for holding the cookware.

Claims 8-10, 12-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuillery in view of Yokoyama, as applied above, and further in view of Thomson (U.S. Application Publication No. 2010/0230319).
The modified cookware of Cuillery teaches all the claimed limitations as shown above wherein the upward projection of the handles prevents the external surface of the base of one smaller vessel from resting flat on the internal surface of the base of a second larger vessel and the space formed between two vessel can be used to store a lid (Cuillery Fig. 1, Yokoyama Fig. 2), but fails to teach three vessel of decreasing size and lids having knobs.
Thomson teaches that it is known in the art to manufacture stackable cookware with three vessels (6, 9, 12) of deceasing size so as to fit within each other (Fig. 3) and lids (8, 11, 17) with knobs (26, 28, 30) for covering the cookware.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the assembly with three vessels in order to increase the amount of cooking that could be accomplished at once. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included lids with the assembly, in order to cover the contents of the cookware.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies the specific connection structures, tilt of the vessels and knob constructions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument regarding the use of the containers and lids, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733